DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner recommends, Applicant verify that all their claims are supported by the original disclosure.  In future Actions, The Examiner will again look at support for all claim limitations.

Rule 105: Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
It is unclear how Applicant is mapping their claim to the original disclosure.  
Claim 1 recites “(ii) a second region displaying an event timeline, wherein the event timeline 
 includes: 
a plurality of time indicators each indicating a specific time; 
a first past time indicator corresponding to a first event in the recorded video feed and a second past time indicator corresponding to a second event in the recorded video feed; 
representations of the first and second events in the recorded video feed; and 
one or more event indicators corresponding to the first and second events; “
The most details the disclosure of the timeline (910) is shown in Paragraphs 7, 9, 10, 243,263, 277,291-292 which shows “where the event timeline includes a plurality event indicators corresponding to motion events, and where at least a subset of the plurality of event indicators are associated with the respective event category;” and Fig. 9, which shows :

    PNG
    media_image1.png
    201
    848
    media_image1.png
    Greyscale

The “time indicators” clearly map to the date/time markings.
The “first/second past time indicators corresponding to a first/second event” appear to map to 922(F-M).  
It is not clear what Applicant is mapping “representations of the first and second events in the recorded video feed;”(what does this mean) and “one or more event indicators corresponding to the first and second events; “ to in the original disclosure.  Please provide information on how and where Applicant is mapping the following claim limitations to the original disclosure:
“wherein the event timeline includes: 
a plurality of time indicators each indicating a specific time; 
a first past time indicator corresponding to a first event in the recorded video feed and a second past time indicator corresponding to a second event in the recorded video feed; 
representations of the first and second events in the recorded video feed; and 
one or more event indicators corresponding to the first and second events; 
in response to a user selection of a first of the representations, a first of the event indicators, or a first of the time indicators:”

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.


Claim Objections
Claim 27 is objected to because of the following informalities:    
Claim 27 line 2: “even” should be event?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “(ii) a second region displaying an event timeline, wherein the event timeline  includes: 
…
representations of the first and second events in the recorded video feed; 
one or more event indicators corresponding to the first and second events; 
”
It is unclear what Applicant means by these limitations.   The recorded video feed is stored in the first region and is not included in the second region (event timeline).  Since the timeline of Fulker and Applicant’s #910, appear to similar.  For the purpose of Examination, the Examiner is assuming, that they both refer to the same “past time indicators”1, which corresponds to 922F-M.  
Claim 33 and 37 are rejected under similar grounds as claim 21.
Claims 22-32,34-36,37-40 are rejected as dependent upon a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites “(ii) a second region displaying an event timeline, wherein the event timeline  includes: 
…
a plurality of time indicators each indicating a specific time;
 a first past time indicator corresponding to a first event in the recorded video feed and a second past time indicator corresponding to a second event in the recorded video feed; 
representations of the first and second events in the recorded video feed; and one or more event indicators corresponding to the first and second events;”
The Examiner is unable to find support for these limitations.   It should be additionally noted Applicant’s claims do not have explicit support to the original disclosure.  It is not clear if Applicant erroneously filed a Continuation instead of a CIP.

Claim 23. Recites “The method of claim 21, wherein the video monitoring user interface further includes a third region displaying a list of one or more of event categories and created zones of interest associated with one or more events, wherein each [event] category in the list is created for a respective type of event, and wherein the respective type is selected from a group consisting of: a motion event, an object-based event, an audio event, and a hazard alert”.  The Examiner is unable to find support for the underlined portion above.   Paragraphs 62 and 76 discuss hazard detectors, but not in the configuration as claimed,  and Paragraph 222 discusses audio comprising human voice (in a sentence about human specific traits), but no “an audio event” (species/genus).  

Claim 31. Recites “The method of claim 21, wherein, when a past time indicator corresponds to a video segment that does not contain any events, the video segment is not available for display in the first region of the video monitoring user interface.” The Examiner is unable to find support for the underlined portion above.  "not available" is not in the original disclosure.  “past” appears 51 times mostly in conjunction with the word “events” and not used with the word indicator.  The only disclosure of “past time” is in paragraph 51, which states “Accordingly, in some implementations, the techniques disclosed herein allow a reviewer to define and create one or more zones of interest within a static scene of a video feed, and then use the created zones of interest to retroactively identify all past motion events (or all motion events within a particular past time window) that have touched or entered the zones of interest. The identified motion events are optionally presented to the user in a timeline or in a list.”.   It is also not clear what this claim even means.  Why would there be an indicator for a non-event?  If the video segment exists, why would it not be available to display?

Claim 32. recites “The method of claim 21, wherein: when a past time indicator is associated with one of the one or more event indicators, the recorded video feed that is obtained and displayed in the first region of the video monitoring user interface has a first quality; and when the past time indicator is not associated with any of the one or more event indicators, the recorded video feed that is obtained and displayed in the first region of the video monitoring user interface has a second quality lower than the first quality.” The Examiner is unable to find support for the underlined portion above. The only disclosure of “past time” is in paragraph 51, which states “Accordingly, in some implementations, the techniques disclosed herein allow a reviewer to define and create one or more zones of interest within a static scene of a video feed, and then use the created zones of interest to retroactively identify all past motion events (or all motion events within a particular past time window) that have touched or entered the zones of interest. The identified motion events are optionally presented to the user in a timeline or in a list.”.  The only disclosure of quality is found in paragraphs 178, 187, 204 and 329, none of which remotely disclose this claim.  

Claims 24-26 are rejected as dependent upon a rejected claim.
Claim 33 and 37 are rejected under similar grounds as claim 21.
Claim 35 and 39 are rejected under similar grounds as claim 23.
Claims 22-32,34-36,37-40 are rejected as dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 27,33-35,37-39 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fulker (PGPub 2010/0023865).
Fulker discloses Claim 21. (New): A method for video reproduction of a remotely captured video stream output by a video camera, the method comprising: 
displaying a video monitoring user interface on a display of a client device located remotely from the video camera, the video monitoring user interface  (Fulker, Fig. 1, #120; Clients; Fig. 1 #100 “Camera”) including: 
(i) a first region displaying a recorded video feed from the video camera, and (Fulker, Fig. 4R; 

    PNG
    media_image2.png
    503
    688
    media_image2.png
    Greyscale
 “[0195] A "CAMERAS" screen allows the user to view live and archived pictures and video from all cameras on a network. The user can view live video from different cameras in a multi-camera system by tapping the left/right arrows in the bar at the top of the video feed. The user can also flick left/right to navigate between cameras. A page indicator shows the currently visible camera. FIG. 4R is an example camera screen of the SUI, under an embodiment.
[0196] Live video plays by default in the camera view. By default, live video for the initial camera is shown. Live video within a Wifi LAN uses direct MPEG camera feed instead of feeding through server, but is not so limited. Tapping on the video activates or displays the full-screen player for that camera. The controls are visible at first and subsequently fade away. Controls available include controls to select live video (e.g., "Live"), video clips (e.g., "Clips"), still pictures (e.g., "Stills"), a play/pause icon to control videos, and an icon to exit the viewing mode and return to the main screen (e.g., "Done").
 [0198] Video clips can be viewed by pressing the "Clips" button or by pressing a video clip icon in the timeline. Video clips are typically less than 30 seconds each and can be played and paused. Video clip options are displayed when initially showing the video. Playing the video clip will hide the options. Video clip options: play, next/previous clip, send via email, date/time stamp, progress indicator with playback head, total time, elapsed time. When the video clip is finished, the options reappear. User can enter a date to go to clips for that date.
[0199] The timeline allows the user to navigate (using on-screen controls or swiping and pinching) all pictures and video clips available for all cameras. Different cameras are shown in rows within the timeline. Pictures are shown as picture icons in the appropriate camera's row. Video clips are shown as video clip icons. Tapping on picture or video icons shows that content in the viewer. The icon representing the content currently being viewed is highlighted. The user can return to the current time by tapping the "Now" button.”)
(ii) a second region displaying an event timeline, wherein the event timeline (Fulker, Fig. 4R, 
    PNG
    media_image3.png
    87
    341
    media_image3.png
    Greyscale
)
 includes: 
a plurality of time indicators each indicating a specific time; (Fulker, Fig. 4R, see above)
a first past time indicator corresponding to a first event in the recorded video feed and a second past time indicator corresponding to a second event in the recorded video feed; (Fulker, Fig. 4R, see above,~1040 am & 1pm)
representations of the first and second events in the recorded video feed; and (Fulker, Fig. 4R, see above)
one or more event indicators corresponding to the first and second events; (Fulker, Fig. 4R, see above)
in response to a user selection of a first of the representations, a first of the event indicators, or a first of the time indicators: obtaining a first recorded video feed corresponding to the first of the representations, the first of the event indicators, or the first of the time indicators; and displaying the obtained first recorded video feed in the first region of the video monitoring user interface; and  (Fulker, “[0198] Video clips can be viewed by pressing the "Clips" button or by pressing a video clip icon in the timeline.”)
in response to a user selection of a second of the representations, a second of the event indicators, or a second of the time indicators: obtaining a second recorded video feed corresponding to the second of the representations, the second of the event indicators, or the second of the time indicators; and displaying the obtained second recorded video feed in the first region of the video monitoring user interface. (Fulker, “[0198] Video clips can be viewed by pressing the "Clips" button or by pressing a video clip icon in the timeline.”)

Fulker discloses Claim 22. (New): The method of claim 21, wherein the user selection of the first of the representations, the first of the event indicators, or the first of the time indicators includes a user selection of the first event indicator, the first event indicator corresponding to the first event; and wherein displaying the obtained first recorded video feed includes displaying the first recorded video feed associated with the first event. (Fulker, “[0198] Video clips can be viewed by pressing the "Clips" button or by pressing a video clip icon in the timeline.”)

Fulker discloses Claim 23. (New): The method of claim 21, wherein the video monitoring user interface further includes a third region displaying a list of one or more of event categories and created zones of interest associated with one or more events(Fulker, Fig. 4j, Recent Events” Reads on the third region; “Motion” reads on event category and each camera view reads on created zones of interest), wherein each [event] category in the list is created for a respective type of event (motion), and wherein the respective type is selected from a group consisting of: a motion event, an object-based event, an audio event, and a hazard alert. (motion).

	Fulker discloses Claim 27. (New): The method of claim 21, wherein the first event or the second event is assigned to a respective category in a list of categories, and wherein the first even or the second event is represented on the event timeline by a respective event indicator having a unique display characteristic corresponding to the respective event category.(Rohlfing, “[0190] The timeline of sensor and security system activity displayed on the SUI allows the user to navigate (using on-screen controls or swiping and pinching) a history of system activity. The type of information displayed in the timeline of an embodiment includes but is not limited to the following: Intrusion alarm events; Fire/Smoke events; Environmental (Carbon Monoxide, flood, temperature) events; Trouble (low battery, tamper) events; Panic (remote or keypad panic button) events. Note that non-critical events are not displayed, such as motion, when motion sensors are not aimed, or windows opening when doors and windows are not armed.”” [0192] The arm level is indicated on the timeline using a shaded area. Events are indicated within these areas accordingly. For example, a fire alarm will always appear in the lowest level, no matter what the arm level. A gun cabinet sensor will show unless the system has been subdisarmed. A motion sensor will display as an event only if motion sensors have been armed. A span of time is indicated by a solid line extending from the initial event indicator, of the same color as the event indicator.”; Fig. 4R, where the category is the location of the event and is displayed by row.)
 
	Claim 33 and 37 are rejected under similar grounds as claim 21.
Claim 34 and 38 are rejected under similar grounds as claim 22.
Claim 35 and 39 are rejected under similar grounds as claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23,24,26 35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulker in view of Geovision-8.4-Software-Manual.pdf(2011-09-20 15:22), hereafter referred as Geovision.		

Fulker discloses Claim 23. (New): The method of claim 21,  But does not show the third region as shown in  Fig 9e #907 as represented by “wherein the video monitoring user interface further includes a third region displaying a list of one or more of event categories and created zones of interest associated with one or more events, wherein each [event] category in the list is created for a respective type of event, and wherein the respective type is selected from a group consisting of: a motion event, an object-based event, an audio event, and a hazard alert, but can also be modified to disclose in another configuration, which also reads on the claims in particular” 
	Geovision discloses “wherein the video monitoring user interface further includes a third region displaying a list of one or more of event categories and created zones of interest associated with one or more events, wherein each [event] category in the list is created for a respective type of event, and wherein the respective type is selected from a group consisting of: a motion event, an object-based event, an audio event, and a hazard alert” (Geovision, pg. 223-225,” 
    PNG
    media_image4.png
    367
    608
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    457
    645
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    99
    613
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    533
    608
    media_image7.png
    Greyscale
”,shows a user selection window, which allows a user to select which type of events to put on the timeline)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the MDB filter of Geovision with the timeline of Fulker.
The suggestion/motivation for doing so would have been to allow a user to select which events are shown in the timeline.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
		Therefore, it would have been obvious to combine Fulker with Geovision to obtain the invention as specified in claim 23.

Fulker in view of Geovision discloses Claim 24. (New): The method of claim 23, wherein the third region further includes, for each event category, an option for enabling user notification for events of the respective event category. (see claim 23 above)

Fulker in view of Geovision discloses Claim 26. (New): The method of claim 23, wherein the third region further includes, for each event category, an option for disabling display of events of the respective event category on the event timeline. (see claim 23 above)

Claim 35 and 39 are rejected under similar grounds as claim 23.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulker in view of Geovision in view of Lee (PGPub 2008/0081594).
Fulker in view of Geovision discloses Claim 25. (New): The method of claim 23, But does not expressly disclose “wherein the third region further includes, for each event category, indication of a unique display characteristic corresponding to the respective event category.”
	Lee discloses “wherein the third region further includes, for each event category, indication of a unique display characteristic corresponding to the respective event category.” (Lee, Fig. 5 shows a timeline where different events have different display characteristics)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use a different icon for each category as shown in Lee with the timeline of Fulker.
The suggestion/motivation for doing so would have been to allow a user to easily identify/differentiate different types of events shown in the timeline.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
	Therefore, it would have been obvious to combine Fulker in view Geovision with Lee to obtain the invention as specified in claim 25.

Claim(s) 28, 29, 36, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulker in view Geovision81(https://web.archive.org/web/20090520185506/https:/videos.cctvcamerapros.com/pdf/geovision/geovision-8-manual-ch1.pdf), hereafter referred to as Geovision81. Note: document supplied in IDS is a black/white scan, please review the website above (or https://videos.cctvcamerapros.com/pdf/geovision/geovision-8-manual-ch1.pdf) to see the color coded zones;   in view of Girgensohn (Patent 7996771)
Fulker discloses Claim 28. (New): The method of claim 21,
But does not expressly disclose “wherein the recorded video feed includes a zone of interest created on a field of view of the video camera, the method further comprising: in response to a detection, in the recorded video feed, of a new event in the zone of interest, displaying, for the new event, a new event indicator on the event timeline, wherein the new event indicator is displayed with a unique display characteristic corresponding to the zone of interest.”
Geovision81 discloses  “wherein the recorded video feed includes a zone of interest created on a field of view of the video camera” (Geovision81, pg. 24 Fig. 1-27, region 1 is colored cyan; while region 2 is green), 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use specific regions of the image as zones of interest and labelling each one a different color as shown in Geovision81 with the images of Fulker.
The suggestion/motivation for doing so would have been to allow a user to target specific areas of the image to monitor.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Girgensohn discloses “the method further comprising: in response to a detection, in the recorded video feed, of a new event in the zone of interest, displaying, for the new event, a new event indicator on the event timeline, wherein the new event indicator is displayed with a unique display characteristic corresponding to the zone of interest.”(Girgensohn, Fig.3)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use colors and shapes as shown in Girgensohn with the timeline of Fulker.
The suggestion/motivation for doing so would have been to allow a user to easily see where and what types of events are happening.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
	Therefore, it would have been obvious to combine Fulker with Geovision81 and Girgensohn to obtain the invention as specified in claim 28.

Fulker discloses Claim 29. (New): The method of claim 21, But does not expressly disclose “wherein the recorded video feed includes a plurality of event zones created on a field of view of the video camera, the method further comprising: in response to a detection, in the recorded video feed, of a new event in at least one event zone of the plurality of event zones, displaying, for the new event, a new event indicator on the event timeline, wherein the new event indicator is displayed with a unique display characteristic corresponding to the at least one event zone of the plurality of event zones.”
Geovision81 discloses  “wherein the recorded video feed includes a plurality of event zones created on a field of view of the video camera,” (Geovision81, pg. 24 Fig. 1-27, region 1 is colored cyan; while region 2 is green), 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use specific regions of the image as zones of interest and labelling each one a different color as shown in Geovision81 with the images of Fulker.
The suggestion/motivation for doing so would have been to allow a user to target specific areas of the image to monitor.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 

Girgensohn discloses “the method further comprising: in response to a detection, in the recorded video feed, of a new event in at least one event zone of the plurality of event zones, displaying, for the new event, a new event indicator on the event timeline, wherein the new event indicator is displayed with a unique display characteristic corresponding to the at least one event zone of the plurality of event zones.”(Girgensohn, Fig.3)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use colors and shapes as shown in Girgensohn with the timeline of Fulker.
The suggestion/motivation for doing so would have been to allow a user to easily see where and what types of events are happening.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
	Therefore, it would have been obvious to combine Fulker in view Geovision with Geovision81 and Girgensohn to obtain the invention as specified in claim 29.

Claim 36 and 40 are rejected under similar grounds as claim 28.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulker in view of  Tan WO 2014/200440
Fulker discloses Claim 30. (New): The method of claim 21, But does not expressly disclose “wherein the video camera prioritizes uploading of video segments corresponding to the first or second events ahead of video segments that do not contain any event.”
Tan discloses “wherein the video camera prioritizes uploading of video segments corresponding to the first or second events ahead of video segments that do not contain any event.” (Tan, [066] “Therefore, in the event that a user has multiple video files to upload, there should be some prioritizing mechanism in place for the user to set the priority of uploading specific video files first.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to prioritize uploads of events over non-events in the videos of Fulker.
The suggestion/motivation for doing so would have been to allow a user to more quickly see events that are happening.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
	Therefore, it would have been obvious to combine Fulker with Tan to obtain the invention as specified in claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2013/0091432 is similar to Geovision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Indicators not at the current time (i.e. in Fig. 9E 909 intersects with 922L therefore is not a past time indicator, while 922A-K are past time indicators.